THE THIRTEENTH COURT OF APPEALS

                                   13-21-00039-CV


                                   Johnny Partain
                                          v.
     J.E. Eddie Guerra, Carlos Gonzalez, Homer Jasso, Sr., Rene Guerra, Rodolfo
      Gonzalez, Sergio Valdez, Guadalupe Trevino, and County of Hidalgo, Texas


                                 On Appeal from the
                    332nd District Court of Hidalgo County, Texas
                        Trial Court Cause No. C-0929-12-F


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

May 27, 2021